Case 1:20-cv-00141-RH-GRJ Document 18 Filed 04/06/21 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

GAINESVILLE DIVISION
JULIE ANN SMITH,
Plaintiff,
Vv. CASE NO.:: 1:20-cev-00141-RH-GRJ
HUNTER WARFIELD, INC.,
Defendant.

/

 

MEDIATOR'S NOTICE OF IMPASSE

James R. Betts, the undersigned mediator, advises this court that the parties’
mediation conference on April 6, 2021, attended by Alexander J. Taylor, Esq. (video), Ms.
Julie Ann Smith (video), Sangeeta G. Philip-Spengler, Esq. (video) and Mr. Rich
Stoltenborg (video), resulted in an impasse.

Certificate of Service

I hereby certify that on April 6, 2021 by using the CM/ECF system I electronically
filed a copy of this notice with the Clerk of the District Court, and served true copies of
this notice upon the following:

Alexander J. Taylor, Esq. Sangeeta G. Philip-Spengler, Esq.
ataylor@sulaimanlaw.com spspengler@egsefirm.com

    

 

  

ames R. Betts, Esq.
FBN 327786
Mediation Cert. #10773R

710 S. Boulevard

Tampa, Florida 33606-2903

(813) 254-3302

(813) 254-5322 fax
JBETTS@TAMPABAY.RR.COM
